Citation Nr: 1638212	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-31 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, or due to herbicide exposure. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1971. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida,

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2015 videoconference hearing. 

This case was remanded for further development in September 2015. 

A supplemental statement of the case was issued in February 2016 that further denied both claims. 


FINDINGS OF FACT

1. The weight of the evidence does not support finding a nexus between in-service herbicide exposure and the Veteran's current hypertension condition. 

2. The weight of the evidence does not support a finding that the service-connected diabetes condition has caused or aggravated the Veteran's hypertension. 

3. The weight of the evidence does not support a finding that the Veteran has a current diagnosis of PTSD and an acquired psychiatric disorder is not related to his active military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection 

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

  A. Hypertension

The Veteran testified that he was diagnosed with hypertension seven years prior to the 2015 hearing. He indicates that he did not know anything was wrong with him until he saw the VA doctors. He indicated that he was diagnosed at the same time as his diabetes diagnosis. He reported that two doctors from Marianna linked his hypertension to his diabetes. He currently takes two medications for the condition. 

	I. Direct Service Connection

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a) (6) (iii) (2014). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a) (6) (iii) (2014).

Diseases entitled to the presumption under 38 C.F.R. § 3.309(e) include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, sub acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007). 

Notwithstanding the above, the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Veteran's service personnel records show that he was stationed in Vietnam from March 1969 to November 1971. Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed. See 38 C.F.R. §§ 3.307, 3.309.

The Veteran had a December 2015 VA examination. The examiner indicated that the Veteran currently has hypertension. The examiner noted that the Veteran's service medical record is silent with regards to hypertension. Hypertension is also not currently an Agent Orange presumptive condition. Additionally, the Veteran was diagnosed with hypertension in 2010 which is 39 years post-service. Moreover, the examiner noted that 64% of men between the ages of 64-75 develop hypertension. Finally, the examiner noted that for most adults there is no identifiable cause of high blood pressure. 

This case was remanded for the purpose of nexus opinion on whether the Veteran's exposure to herbicides in service was more likely than not a cause of his current hypertension condition. Based on the negative 2015 nexus opinion and no other evidence in the contrary, entitlement based on herbicide exposure must be denied. 

	II. Secondary Service Connection

The Veteran also contends that there is secondary service connection based on his service-connected diabetes mellitus. Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

The Veteran has a current diagnosis of hypertension; therefore element (1) of service connection is satisfied. 

The issue before the Board is whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes. 

The Veteran had a VA examination in November 2009. The examiner notes that the Veteran's hypertension diagnosis precedes the diagnosis of diabetes by a minimum of 13 months and therefore is not caused by diabetes. An October 2010 examination also noted that hypertension was diagnosed well before diabetes. The examination additionally concluded that there is no objective date to support a finding that the service-connected diabetes condition aggravates the Veteran's hypertension. Finally, there is no evidence that a service treatment provider has ever linked the two conditions. 

The Veteran argues in his August 2016 brief that secondary service connection should be granted because the conditions are always "linked". However, based on the hypertension diagnosis preceding the diabetes diagnosis and no probative evidence of aggravation, the weight of the evidence is against finding secondary service connection. 

  B. Acquired Psychiatric Disorder

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD.  He has attributed his current psychiatric problems to constant thoughts about his service in Vietnam. 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2015).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

However, VA has amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's.  Id.

The Veteran testified that he was diagnosed with PTSD seven years ago at a VA clinic in Florida. He is currently treated with one medication and testified that his dosage has increased. He indicated that he goes to a social worker and psychiatrist every three months. The Veteran testified that he was assigned to the 1st 16 artillery unit and stationed in Pleiku. The Veteran testified that whenever he goes to sleep at night all he can think about is Vietnam. He indicated that when he first got off the truck in Vietnam that he encountered gunfire and went into a foxhole. The next morning he canvassed the area and saw numerous dead bodies. 

There are treatment records to support a diagnosis and treatment for PTSD. The Veteran has an evaluation in October 2008. The Veteran noted primary symptoms of insomnia, trouble concentrating, subjective feelings of depression, and amotivation. The Veteran endorsed a score of 15 on the PHQ-9 which was interpreted as being indicative of moderate major depression.  The Veteran endorsed a score of 20 on the HAM-A which is interpreted as being indicative of moderate levels of anxiety. The Veteran endorsed a score of 61 on the PCL-M; which is above the cutoff score of 50 for PTSD. The Veteran described nightly "disturbing dreams" of his combat experiences in Vietnam. The Veteran described his dreams as having been present "for years", but indicated that have become worse and he now "fights in my sleep". The treatment provider noted that "due to the Veteran's symptoms of PTSD, anxiety, and depression, as well as his current complaint of insomnia, these testing results must be interpreted with caution". The provider noted that depression and insomnia are known to have the potential to impact memory function. Additionally, the Veteran scored in the positive range on the PCL-M for symptoms of PTSD. The treatment provider noted that while research indicating a causal relationship between PTSD and memory impairment is lacking at this point, correlational research has indicated the strong possibility of a relationship between PTSD, other forms of chronic stress, and memory impairment and this may be a factor in the Veteran's impaired scores on some of the memory measures given to him.

In March 2009, the Veteran was noted to have an Axis I pain disorder with psychological factors and a general medical condition. The Veteran described intermittent pain that is hot wire type/neuropathic pain. The provider noted that there were symptoms of PTSD but that malingering still needs to be ruled out. 

In June, July and November of 2010 the Veteran continued to have a list Axis I diagnosis of PTSD. 

In November 2014, the Veteran had a positive screen for depression as well as a positive score on a PTSD screening test. 

In March 2015, the Veteran continued to endorse occasional nightmares, social avoidance and intrusive recollections. 

In June 2015, the Veteran reported that his dose of Prazosin was increased and that he still has nightmares two times and week and practices social avoidance and experiences intrusive recollections. 

In September 2015, the Veteran reported now that he has occasional nightmares every few months. He continued to have a noted Axis I PTSD diagnosis. 

The Veteran has had two VA examinations and one addendum opinion for his condition that have all concluded that the Veteran does not have a PTSD diagnosis. In January 2010, the VA examiner noted that the Clinician Administered PTSD Scale and the Mississippi Scale for Combat-Related PTSD did not show consistent findings for a PTSD diagnosis. The VA examiner noted that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD and has a brief psychotic disorder that is in remission. The examiner noted that his brief psychotic disorder was not caused by or a result of hostile military activity. Additionally, the examiner noted there were inconsistent reports of nightmares in the record. In July 2008 the Veteran reported disturbing dreams but did not know what they were about. Later that month, the Veteran reported that there was no reason he was getting the nightmares and they could be about past wartime events and current everyday events. The examiner noted that, now, at the examination the Veteran claims the dreams are always about war and are 3-4 times a week. The examiner also noted that there is no evidence of significant avoidance or numbing symptoms and the Veteran has both friends and recreational interests. There is also a history of sleep impairment that is partially attributed to the Veteran's history of night-time truck driving. Finally, the examiner noted that it would be speculative to explain the discrepancy in reported diagnoses of PTSD documented by treatment providers without review of how they derived their diagnosis with supportive testing or interview scales. Furthermore, reports of isolated symptoms of PTSD are not sufficient to make a DSM-IV diagnosis. 

In December 2010, the Veteran had another VA examination to determine whether he had a PTSD diagnosis. The examiner noted that the Veteran's overall score on the Structured Inventory of Malingered Symptomatology was significantly elevated. A high frequency of symptoms that are highly atypical in patients with genuine psychiatric of cognitive disorders were endorsed. The Veteran's total score on the Miller Forensic Assessment of Symptoms Test (M-Fast) was also significantly elevated and indicated that the Veteran may be malingering mental illness. The examiner concluded that it would be mere speculation to provide a diagnosis based on evidence because the Veteran did not present an accurate portrayal of his symptoms during the evaluation. 

In December 2015, the December 2010 VA examiner issued an addendum opinion. She noted that it would be speculative to opine as to whether the Veteran has PTSD. She pointed to the results of two structured assessments that were indicative of malingering. The examiner also addressed the observations and conclusions of mental health treatment providers that have noted PTSD symptoms in the past. She opined that "when the observations and conclusions of mental health treatment providers are used to establish a diagnosis, the patient presents his or her history and symptoms to the provider, who generally accepts the veracity of the account. The basis of successful clinical care is a trusting relationship between provider and patient. Since an attempt by a treatment provider to assess the patient's response style would probably diminish or destroy this trust, treatment providers rarely if ever do so". Additionally, the examiner considered the fact that the Veteran had received treatment for PTSD. The examiner noted that the receipt of treatment is not a diagnostic criterion for PTSD nor is there evidence in the published literature that a diagnosis of PTSD is at least as likely to be valid because one receives treatment for it. Finally, the examiner notes that empirical research has shown that the diagnostic judgments of mental health treatment providers can be unreliable, and there is no evidence in the published literature that the diagnostic judgments of mental health treatment providers become more valid with more exposure to a particular individual.  

The Board notes that the weight of the evidence does not support a finding that the Veteran has a current diagnosis of PTSD. The VA examinations and supportive opinions rely on structured testing, literature and an analysis of the significance of the aforementioned treatment records. Moreover, there is compelling evidence of malingering based on the test results. While the Board notes that the Veteran has received treatment for psychiatric symptoms, the VA examiner's opinions do persuasively explain how and why the diagnostic judgments of treatment providers can be unreliable. Therefore, based on the lack of a current PTSD diagnosis, and the Board's finding that an acquired psychiatric disorder is not related to service; the claim must be denied. 

II. Duties to Notify and Assist 

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a July 2009 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his hypertension and claimed psychiatric conditions. 

Finally, there has been substantial compliance with the Board's remand directive.  Relevant VA outpatient treatment records were obtained.  A VA examination was conducted in December 2015.  Lastly, the RO readjudicated the claim in a February 2016 supplemental statement of the case.  




ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, and as to herbicide exposure is denied. 

Entitlement to service connection for PTSD is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


